Case 5:19-cv-00011-LGW-BWC Document 19 Filed 05/19/21 Page 1 of 1

AO 450 (GAS Rev 09/20) Judgment in a Civil Case

United States District Court
Southern District of Georgia

 

JOHNATHAN SEBASTIAN HILL,

Plaintiff,
JUDGMENT IN A CIVIL CASE
V. CASE NUMBER: CV 519-011
GUY AUGUSTIN,
Defendant.

Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

1 Decision by Court. This action came before the Court. The issues have been considered and a decision has been
rendered.

IT IS ORDERED AND ADJUDGED

that, in accordance with the Order of this Court entered May 18, 2021, the Magistrate Judge's
Report and Recommendation is adopted as the opinion of the Court. Therefore, the Court dismisses
without prejudice Plaintiff's Complaint for failure to both follow this Court's Order and prosecute,

and the Court denies Plaintiff in forma pauperis states on appeal. This case stands closed.

 

 

 
 
  

 

my SC
{S/ “PD
cy. bot
= \
Approved by: * r .
HON LISA GO@DBEY WOOD, JUDGE cy A
UNIT TES DISTRICT COURT Oe . ES
SOU DISTRICT OF GEORGIA NoIsTRICTS
5/18/2021 John E. Triplett, Acting Clerk

 

 

Date Clerk

Movs. Auio

(By) Deputy Clerk

 

GAS Rev 10/2020
